PER CURIAM.
Appellant, Jorge Mederos-Morales, seeks review of a summary denial of his rule 3.850 motion, alleging ineffective assistance of counsel after he entered an open plea to the offense of failure to register as a career offender. See Fla. R. Crim. P. 3.850. In his motion, Appellant alleges that counsel was ineffective for allowing him to plead to the offense because he does not meet some of the criteria of a “career offender” as set forth in section 775.261(2)(a), Florida Statutes (2014). Appellant, however, failed to allege that he did not meet the final criterion, designation as a prison releasee reoffender, which would also make him a “career offender.” As such, his motion is insufficient on its face. We reverse and remand with instructions to strike Appellant’s motion with leave to amend. See Fla. R. Crim. P. 3.850(f)(2); see also Bhoj v. State, 172 So.3d 564, 565 (Fla. 5th DCA 2015).
REVERSED and REMANDED.
COHEN, C.J., EVANDER and EISNAUGLE, JJ., concur.